  Case 8:19-cv-01783-WFJ-TGW Document 6 Filed 08/14/19 Page 1 of 3 PageID 21



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

 CARLOS SALADO-JIMENEZ and CARLOS )
 ACEVEDO,                           )
                                    )
             Plaintiffs,            )
                                    )
 v.                                 )                      Civil Action No. 8:19-cv-01783
                                    )
 LIGHTNING TRANSPORT AND            )
 LOGISTICS, LLC and CARLOS PEIRATS, )
                                    )
             Defendants.            )

   UNOPPOSED MOTION TO EXTEND TIME FOR DEFENDANT TO RESPOND TO
                           COMPLAINT

       Defendant Lightning Transport and Logistics, LLC (“Lightning Transport” or “Defendant”)

respectfully moves for a brief extension of time to and including August 29, 2019, to answer, move

or otherwise respond to Plaintiffs’ Complaint, and states the following in support:

       1.        Plaintiffs filed their Complaint on July 22, 2019 and served Lightning Transport

with the Summons and Complaint on July 25, 2019. Accordingly, Lightning Transport is due to

respond to the Complaint on or before August 15, 2019.

       2.        When an act may or must be done within a specified time, the Court may, for good

cause, extend the time, with or without motion or notice, if the request is made before the original

time or its extension expires. See Fed. R. Civ. P. 6(b).

       3.        This request is being made before the original deadline expires.

       4.        Defendant’s counsel is in the process of intaking and reviewing Defendant’s files

relevant to the underlying litigation. In order to fully investigate and formulate an appropriate

response(s) to the Complaint on behalf of the Defendant, counsel for Defendant requests a brief


                                                   1                                     www.jet.law
                                                                                 Employment Attorneys
  Case 8:19-cv-01783-WFJ-TGW Document 6 Filed 08/14/19 Page 2 of 3 PageID 22



extension of time, up to and including August 29, 2019, to respond to Plaintiffs’ Complaint.

Furthermore, counsel for all the parties are engaging in early discussions to determine if amicable

resolution is possible.

       5.        This extension is not being sought for the purposes of delay, nor will this brief

extension prejudice any party to the litigation.

         6.      The undersigned has discussed the subject matter of this Motion with Plaintiffs’

 counsel, who is not opposed to the relief sought herein.

       WHEREFORE, Defendant Lightning Transport and Logistics, LLC respectfully requests an

extension of time up to and including August 29, 2019, to answer, move or otherwise respond to

Plaintiffs’ Complaint.

                   CERTIFICATION OF CONFERENCE WITH COUNSEL
       Pursuant to Local Rule 3.01(g), the undersigned counsel certifies that he conferred with

Plaintiffs’ counsel regarding the subject matter of this motion, and Plaintiffs are not opposed to the

relief sought herein.

       Dated: August 14, 2019
                                             Respectfully submitted,
                                             By: /s/ Jesse Unruh
                                                  Jesse Unruh, FL Bar # 93121
                                                  JET DOT LAW, PLLC
                                                  12249 Science Drive
                                                  Suite 155
                                                  Orlando, FL 32826
                                                  (407) 494-0135
                                                  www.jet.law
                                             Attorney for Defendants LIGHTNING
                                             TRANSPORT AND LOGISTICS, LLC and
                                             CARLOS PEIRATS




                                                   2                                   www.jet.law
                                                                               Employment Attorneys
Case 8:19-cv-01783-WFJ-TGW Document 6 Filed 08/14/19 Page 3 of 3 PageID 23



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on August 14, 2019, I electronically filed the foregoing with

the Clerk of the Court by using the CM/ECF system will which send a notice of electronic filing

to the following: Brandon Hill, Esq. of Wenzel Fenton Cabassa, P.A., 1110 North Florida Ave.

Suite 300, Tampa, Florida 33602.

                                            /s/ Jesse Unruh
                                            Jesse Unruh




                                               3                                   www.jet.law
                                                                           Employment Attorneys
